POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each officer or director whose signature appears on the following page constitutes and appoints Robert D. McIver his true and lawful attorney and agent, with full power of substitution and resubstitution for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney and agent full power and authority to do any and all acts and things necessary or advisable to be done, as fully and to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorney and agent, or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Portland and state of Oregon on the21st day of September, 2007. THE JENSEN PORTFOLIO, INC. By: /s/ Robert D. McIver Robert D. McIver, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on the 21st day of September, 2007 by the following persons in the capacities indicated. (1) Principal Executive Officers: /s/ Robert D. McIver Robert D. McIver President /s/ Robert F. Zagunis Robert F. Zagunis Vice-President /s/ Robert G. Millen Robert G. Millen Vice-President and Secretary (2) Principal Accounting and Financial Officer: /s/ Brian S. Ferrie Brian S. Ferrie Treasurer and Chief Compliance Officer (3) Directors: /s/ Val E. Jensen Val E. Jensen Chairman and Director /s/ Gary W. Hibler Gary W. Hibler Director /s/ Roger A. Cooke Roger A. Cooke Director /s/ Thomas L. Thomsen, Jr. Thomas L. Thomsen, Jr. Director /s/ Robert E. Harold Robert E. Harold Director /s/ Norman W. Achen Norman W. Achen Director /s/ Kenneth Thrasher Kenneth Thrasher Director
